Citation Nr: 1714881	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1976 to January 1977.  

This matter previously came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Milwaukee, Wisconsin.  In a March 2016 decision, the Board remanded the matter to the RO for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's March 2016 decision directed the RO to request disability benefits records from the Social Security Administration (SSA) and obtain updated VA treatment records.  Upon remand, the RO obtained the requested records from SSA and updated VA treatment records, which documents have been associated with the record in April and May 2016.  Accordingly, the Board finds that the March 2016 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  Nonetheless, for the reasons discussed below, the Board must once again remand the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, for additional development.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed one of the issues on appeal to entitlement to service connection for an acquired psychiatric disorder, including PTSD, in accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of entitlement to service connection for carpal tunnel, a hernia, numbness on the left side, and arthritis in the bilateral feet have been raised by the record in a March 2007 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issue of entitlement to an acquired psychiatric disorder, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service.
 
2.  The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service.
 
3.  The Veteran has not had continuous symptoms of bilateral sensorineural hearing loss since service.
 
4.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.
 
5.  The current bilateral sensorineural hearing loss disability was first manifested many years after service separation and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the AOJ's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in November 2008, prior to adjudication in May 2009, which denied service connection for bilateral hearing loss and an acquired psychiatric disorder, and informed the Veteran of the evidence needed to support a service connection claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, lay statements, and the transcript from the April 2014 Board hearing.

The Veteran was provided a VA audiometric examination in April 2009, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2009 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

The Veteran testified at an April 2014 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the undersigned Veterans Law Judge advised the Veteran and representative that a medical opinion supported by rationale was needed to address the question of direct service connection.  The record was held open for an additional 30 days to allow the Veteran the opportunity to obtain an additional adequate medical opinion addressing the question of direct service connection for bilateral hearing loss that is supported by rationale.  To date, no additional medical opinion with supporting rationale has been received.

The Veteran testified regarding symptoms, limitations, and problems associated with the bilateral hearing loss as well as the onset of the reported symptoms.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
  
Throughout this appeal, the Veteran has contended that the current bilateral hearing loss disability is due to military noise exposure during active service.  During the April 2014 Board hearing, the Veteran testified to experiencing acoustic trauma in service when training with firearms, and also when the Veteran was transported in a military cargo airplane to a tour of duty stationed in Korea.

Initially, the Board finds that the Veteran has a current hearing loss disability according to VA standards at 38 C.F.R. § 3.385, based on both audiometric test scores and Maryland CNC speech recognition test scores at an April 2009 VA audiometric examination.  The diagnosis was bilateral sensorineural hearing loss.

Next, the Board finds that the Veteran was exposed to loud noise during active military service.  During the April 2014 Board hearing, the Veteran testified to being exposed to acoustic trauma when training with small fire arms without hearing protection and from riding in a military cargo airplane when being transported to a tour of duty in Korea.  The DD Form 214 shows that the Veteran served with a military occupational specialty of a voice radio operator, had an overseas assignment in Korea, and had obtained expert status through grenade and rifle training.  The Veteran's competent account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that chronic symptoms of bilateral sensorineural hearing loss manifested during service.  The service treatment records for the Veteran's active service period are complete and show bilateral hearing acuity was mostly within normal limits at the January 1977 service separation examination.  See Hensley, 5 Vet. App. at 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels).  Although pure tone thresholds in the left ear was measured at 50 decibels (dB) at 1000 hertz (Hz) on the January 1977 service separation examination, the April 2009 VA examiner explained this metric was an anomaly given that the pure tone threshold measured in the left ear at 1000 Hz during the April 2009 VA examination was only 10 dB.  Further, the April 2009 VA examination report notes the Veteran was right-handed shooter, which suggests the noise exposure from small arms fire was not the cause of the upwards shift in pure tone thresholds in the left ear.  The January 1977 service separation examination reflects that pure tone thresholds measured in all other fields were otherwise within normal limits bilaterally.  

The complete service treatment records also show no complaint, report, or diagnosis of, or treatment for hearing problems during service.  The January 1977 Report of Medical Examination done at service separation reflects the Veteran reported histories of several maladies such as occasional swelling in both knees, frequent colds approximately twice a month, sustaining a laceration to the forehead in childhood, and depression and excessive worry associated with family problems at home, but the Veteran did not report any problems with hearing acuity at this time.  

The service treatment records for the active period of service are complete, and the Veteran's hearing and ears were clinically evaluated during service, including at the January 1977 service separation examination, and found to be mostly normal except for the pure tone thresholds measured in the left ear at 1000 Hz as discussed above.  The Veteran had opportunity to report any symptoms of hearing loss experienced during service or at service separation, and in fact reported medical histories for a variety of maladies during the January 1977 service separation examination, without any mention of hearing problems.  

For these reasons, the Board finds that hearing loss is a condition that would have ordinarily been recorded during service, but was not in fact reported; therefore, the complete service treatment records, which are absent of any complaint of, diagnosis of, or treatment for bilateral hearing loss, and which include clinical examination and testing that shows hearing were mostly within normal limits bilaterally, are of significant probative value and provide evidence against finding that chronic symptoms of bilateral hearing loss were manifested during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Further, the weight of the evidence is against finding that symptoms of bilateral hearing loss were continuous since service, including to a compensable degree within one year of service separation.  The evidence of record shows the earliest complaint of hearing loss was in November 2008 when the Veteran filed a service connection claim, 31 years after service separation, and the earliest medical evidence of record reflecting complaints of hearing loss was not until March 2009.  The 31 year period between service and complaints of hearing loss is one factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In addition to the absence of complaints, findings or treatment for hearing loss in the 31 years after service, the Board also relies on the Veteran's prior service connection claims filed in January 1977, June 2001, and March 2007, which are also silent for any assertions of service-connected hearing loss.

The Board next finds that the weight of the evidence is against finding that bilateral hearing loss, which had its onset many years after service separation, is otherwise causally or etiologically related to service.  See 38 C.F.R. § 3.303(d).  During the April 2009 VA examination, the Veteran reported in-service noise exposure when training to become a rifle and grenade expert, and when the Veteran flew in a cargo airplane for approximately 22 hours to Korea.  The Veteran also reported noise exposure from other plane noise and acoustic trauma from unspecified bombs, even though the Veteran's service was during peace time.  Post-service noise exposure included working as a construction worker, but the Veteran stated that this job did not involve the use of power tools.  The Veteran reported working at an automobile factory, which involved some noise exposure from compressor machines, but the Veteran used hearing protection when needed.  Recreational noise exposure included operating a chainsaw once or twice a year with use of a radio headset and occasional noise exposure from loud music at concerts.  

After considering the Veteran's history of noise exposure, past and current symptoms of hearing loss as reported by the Veteran and shown by the record, the April 2009 VA examiner opined that the current bilateral sensorineural hearing loss is less likely than not related to service.  In support of the medical opinion, the April 2009 VA examiner explained that the Veteran entered service within normal limits, and the threshold figures at service separation indicated bilateral hearing was within normal limits except for a moderate degree of hearing loss at 1000 Hz in the left ear, which represented a significant threshold shift in hearing compared to the enlistment audiometric examination; however, the April 2009 VA examiner explained that the left ear hearing loss noted at discharge was less likely than not indicative of a chronic hearing loss based on comparison to the current audiometric findings from the April 2009 examination, which revealed the pure tone threshold measured at 1000 Hz in the left ear was 40 dB better than it was at service separation.

The Board has considered the Veteran's report of hearing problems during and since service; however, the Veteran's account is outweighed by other more contemporaneous and more credible evidence, such as service treatment records showing bilateral hearing acuity mostly within normal limits at service separation, with the exception of the pure tone threshold of 50 dB measured at 1000 Hz in the left ear, which was measured at only 10 dB during the April 2009 VA examination, 

indicating the pure tone threshold measured at separation examination was an anomaly; the Veteran's reports of various maladies during the January 1977 service separation examination, which did not include any complaints of trouble hearing; the absence of a claim for hearing loss, that reportedly had its onset during service and progressed since service separation, on prior service connection claims filed in January 1977, June 2001, and March 2007; the absence of any complaints or treatment for hearing loss until March 2009, 32 years after service separation; and the negative medical opinion of the April 2009 VA examiner.  Because the Veteran's competent account of having bilateral hearing loss symptoms during service and since service is inconsistent with, and outweighed by, other, more credible and probative lay and medical evidence of record, it is not credible, and is of no probative value.  

Although the Veteran has asserted that the current bilateral sensorineural hearing loss disability was caused by noise exposure during service, he does not have the requisite specialized expertise to diagnose hearing loss or render a competent medical opinion regarding its cause when, as here, symptoms first began many years after service separation.  The etiology of hearing loss is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between hearing loss that started many years after service and active service, including military noise exposure, because such diagnosis requires specific medical knowledge and training in audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral sensorineural hearing loss and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection 

for bilateral sensorineural hearing loss, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sensorineural hearing loss is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder, Including PTSD

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran has advanced developing an acquired psychiatric disorder, including PTSD, as a result of military service.  Specifically, the Veteran asserts developing PTSD when a soldier committed suicide while the Veteran was attending basic training at Fort Jackson, South Carolina, and from witnessing another soldier hanging from a tree at Fort Gordon, Georgia.  During the April 2014 Board hearing, the Veteran provided a newspaper article referring to a "mock lynching" of a serviceman in May 1976 at Fort Gordon, Georgia, which the Veteran testified to witnessing in service.  Service treatment records indicate that the Veteran was stationed at Fort Gordon, Georgia, as of June 1976, although it is unclear when the Veteran first arrived at Fort Gordon.  Additionally, there is some indication in the record that the Veteran has been diagnosed with recurrent major depressive disorder, which has a lower evidentiary standard to support a service connection disability claim; the Board also notes the record reflects the Veteran has been diagnosed with various substance abuse disorders.  As such, the Board finds remand necessary to obtain a VA examination assessing all of the Veteran's current acquired psychiatric disorders, and whether any of the disorders are related to one of the reported in-service stressors.

Finally, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran continues to receive medical treatment and mental health counseling from VA.  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from April 2016.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's acquired psychiatric disorders, not already of record, for the period from April 2016.

2.  Schedule a VA examination in order to assess any or all of the Veteran's current acquired psychiatric disorders.  The VA examiner should diagnose all acquired psychiatric disorders and then provide the below opinions.  The claims folder should be made available to the examiner for review, who should indicate on the examination report that he/she has reviewed the relevant documents.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  


The VA examiner should advance the following opinions:

A)  Does the Veteran have a current diagnosis of PTSD?  If so, is the PTSD caused by the Veteran witnessing a mock lynching while stationed at Fort Gordon, Georgia, or due to the psychological trauma associated with a soldier committing suicide while the Veteran was attending basic training at Fort Jackson, South Carolina?

B)  If the Veteran has a current diagnosis of PTSD, is the stressor of witnessing a mock lynching or the psychological trauma associated with another soldier's suicide adequate to support a diagnosis of PTSD; and if so, are the Veteran's current PTSD symptoms related to this stressor?

C)  Does the Veteran have a current diagnosis of any other acquired psychiatric disorder(s)?  If so, opine as to whether it is at least as likely as not that any such acquired psychiatric disorder is related to the Veteran's reported stressors, to include witnessing a mock lynching or the psychological trauma associated with another soldier's suicide.

D)  If the Veteran is found to have a current diagnosis for any acquired psychiatric disorder, does the Veteran also have a current diagnosis of any substance abuse disorder(s)?   If so, opine as to whether it is at least as likely as not that any such substance abuse disorder(s) is/are proximately due to, or the result of, the Veteran's currently diagnosed acquired psychiatric disorder.


3.  Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


